McInturff, J.
(dissenting)—The majority opinion precludes the City of Spokane from having its day in court because of a clerical error made while addressing an envelope—even though the Attorney General appeared for the Director and defended the Department. I must dissent.
A person aggrieved by a decision of the Board of Industrial Insurance Appeals (Board) may appeal to the superior court by serving notice by mail or personally on the Board and on the Director of the Department of Labor and *590Industries (Department). RCW 51.52.110. This notice requirement is a practical one meant to insure that interested parties receive actual notice of appeals of Board decisions. In re Saltis, 94 Wn.2d 889, 895, 621 P.2d 716 (1980).
Proper service under RCW 51.52.110 may be shown with proof that the Director received actual notice or that the notice was served in a manner reasonably calculated to give notice to the Director. Saltis, at 896. Substantial compliance with procedural rules is sufficient to provide the superior court with jurisdiction over the appeal of Department cases. Saltis, at 896. Substantial compliance has been equated with satisfying the "spirit" of a procedural requirement. Fisher Bros. Corp. v. Des Moines Sewer Dist., 97 Wn.2d 227, 230, 643 P.2d 436 (1982).
The record indicates the notices were properly addressed but that the envelope which contained the notice intended for the Director was inadvertently addressed to the Board. The envelopes were received by a Board employee who readdressed the Director's envelope and deposited it in the interagency mail service for delivery to the Department.
A log maintained by the Department for recording notices of appeal does not show receipt of the City's notice. However, the trial court specifically found that the lack of such an entry does not mean the notice was not received. This finding was based on affidavits pertaining to the internal operation of the Department at the time the notice was sent. The Director's confidential secretary stated she had delegated the responsibility of logging notices to a temporary, inexperienced secretary and that the appeal may have been received without having been logged in. This temporary secretary stated that eight or nine bomb threats had been received during this time. These bomb threats, sometimes occurring twice a day, necessitated the evacuation of their building. She also stated that notices of appeal may have been received but not logged in. The possibility of incomplete recordkeeping was substantiated by a comparison of the Director's log with the log maintained by the Attorney General's office. This comparison shows that *591of the 17 appeals filed during the same month as the City's appeal, 6 do not appear on the Director's log.
The purpose of serving notice is to apprise a party that his person or property is in jeopardy. Watson v. Washington Preferred Life Ins. Co., 81 Wn.2d 403, 408, 502 P.2d 1016 (1972); Ware v. Phillips, 77 Wn.2d 879, 882, 468 P.2d 444 (1970). The purpose for the rule has been satisfied. The Department appeared and defended. Common sense tells me the Director was served with the notice of appeal. The Supreme Court recognized this and stated: "It seems beyond doubt that the Department had notice of the proceeding." Saltis, at 892. Service must be considered accomplished if there is evidence the Director actually received notice of the appeal. Saltis, at 895. The Department must have received notice. Why else would it have appeared and defended?
It appears the only obstacle preventing a decision on the merits is the lack of an entry in the Director's log. I cannot subscribe to a system of fairness which opens and closes its doors on the basis of such technicalities. The trend is clear. Disputes are to be resolved on their merits. This was the underlying rationale in Saltis when our Supreme Court adopted the doctrine of substantial compliance to jurisdictional statutes:
[T]he basic purpose of the new rules of civil procedure is to eliminate or at least to minimize technical miscarriages of justice inherent in archaic procedural concepts once characterized by Vanderbilt as "the sporting theory of justice.''
Curtis Lumber Co. v. Sortor, 83 Wn.2d 764, 767, 522 P.2d 822 (1974).
In re Saltis, supra at 896.
The decision of the Superior Court should be reversed and the Department's findings reinstated.
Reconsideration denied June 1, 1983.
Review denied by Supreme Court August 12, 1983.